Citation Nr: 1438449	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  13-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and dysthymic disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from October 1960 to October 1962.  

This comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the records already contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents in this case.

The merits of the claim for service connection for an acquired psychiatric disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO most recently denied reopening a claim for service connection for a psychiatric disorder.  The Veteran was notified of the September 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the September 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which most recently denied reopening the claim service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the September 2003 rating decision is new and material, and the issue of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the RO granted service connection for an anxiety reaction with psychophysiologic gastrointestinal and respiratory components in an October 1969 rating decision.  In an October 1970 rating decision, the RO recharacterized the Veteran's service-connected anxiety disability as a schizophrenic reaction.

In January 1975, the RO proposed severance of service connection following a VA examination.  Subsequently, in a May 1975 rating decision, the RO found clear and unmistakable error in the October 1969 and October 1970 rating decision and severed service connection for schizophrenia.  The Veteran appealed that decision, and in October 1975, the Board denied entitlement to restoration of service connection for the residuals of undifferentiated schizophrenia.  In particular, the Board noted that the Veteran was treated for an acute and transitory episode of nervousness as well as hypertension, but found that that those symptoms had subsided prior to his separation from service.  The Board also determined that his complaints of stomach pain noted in service were not manifestations of a psychoneurosis that was first diagnosed almost seven years after he was discharged or a psychosis diagnosed almost eight years after discharge.  The Board further found that a psychosis or psychoneurosis clearly and unmistakably was not present in service or manifest until years after his separation from service.  Thus, the Board concluded that schizophrenia was not incurred in or aggravated by the Veteran's active service and could not be presumed to have been so incurred.

Since the October 1975 Board decision, the Veteran has multiple applications to reopen his claim for service connection for an acquired psychiatric disorder, which were denied.  The claims have repeatedly been denied for lack of new and material evidence.  In this regard, an October 1985 rating decision, a May 1990 rating decision, an April 1991 Board decision, and a November 2002 rating decision have all denied reopening the claim.

Most recently, the RO denied reopening the claim for service connection for schizophrenia, undifferentiated type (maturation of anxiety reaction) in a September 2003 rating decision.  The RO found that new and material evidence had not been submitted.  The Veteran was notified of the September 2003 rating decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the September 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In December 2010, the Veteran filed his current application to reopen the claim for service connection for an acquired psychiatric disorder.  In the September 2011 rating decision on appeal, the RO did not reopen the claim, finding that new and material evidence had not been submitted.  

After reviewing the evidence, the Board finds that new and material evidence has been received since the final September 2003 rating decision.  In particular, the Veteran submitted a medical statement from Dr. N.O.V. (initials used to protect privacy) dated in from December 2010 in which she stated that it is more probable than not that his nervous condition is service-connected.  This statement relates to a previously unestablished fact, as it raises the possibility of a nexus between the Veteran's current disorder and his military service.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for an acquired psychiatric disorder is reopened based on a finding of new and material evidence.  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim for service connection for a psychiatric disorder can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

First, the record indicates that the Veteran has been unemployed since the 1970s and applied for disability benefits from the Social Security Administration (SSA).  See November 1970 request for VA records from SSA and June 2011 VA examination.  Although disability determinations by SSA are not controlling on VA, they may be pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  However, it does not appear that any attempt has been made to obtain the Veteran's SSA records.  Therefore, the AOJ should attempt to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Second, the claims file does not contain any VA treatment records dated since February 2011 from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Moreover, the Veteran has referred to several years of treatment at the VA outpatient clinic (VAOPC) in Springfield, Massachusetts, and state facilities.  See January 19, 2011 San Juan treatment record.  The Board notes that treatment records dated from January 1986 to June 1987 from VAOPC Springfield are in the file.  However, there is no indication that the records are comprehensive, particularly given the Veteran's report that he was seen there for several years.  These records may be relevant to the Veteran's acquired psychiatric disorder claim.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, on remand, the AOJ should attempt to secure any outstanding and relevant VA treatment records relative to the Veteran's psychiatric treatment. 

Third, a VA addendum medical opinion is necessary to address incurrence of an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159I(4).  The Board finds that the June 2011 VA examiner's statements regarding the nexus between the Veteran's current psychiatric disability of dysthymic disorder and military service are inadequate.  Although the VA examiner stated that he reviewed the claims folder, he did not address some of the pertinent facts, including the Veteran's gastrointestinal complaints in service and his mental health complaints upon separation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, including records from the VAMC in San Juan, Puerto Rico, dated from February 2011 to the present as well as from the VAOPC in Springfield Massachusetts dated before January 1986 and after June 1987.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the June 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any acquired psychiatric disorder that may be present.  An actual examination is only needed if deemed necessary by the VA examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the December 2010 statement from Dr. N.O.V., and his lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder first manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his symptomatology therein

In rendering this opinion, the examiner is asked to consider the Veteran's in-service complaints regarding his recurrent gastrointestinal pain and the September 1962 medical history report at separation in which the Veteran reported shortness of breath, pain or pressure in the chest, palpitation or pounding heart, frequent indigestion, stomach trouble, sleep walking, recent weight loss or gain, trouble sleeping, nightmares, depression or excessive worry, nervous trouble, and excessive drinking.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested is completed, the claim for service connection for an acquired psychiatric disorder should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



